            Case 1:20-mc-00242-RA Document 8 Filed 07/16/20 Page 1 of 1
                                                                   USDC-SDNY
                                                                   DOCUMENT
                                                                   ELECTRONICALLY FILED
 UNITED STATES DISTRICT COURT                                      DOC#:
 SOUTHERN DISTRICT OF NEW YORK                                     DATE FILED: 7/16/2020


 HISCOX INSURANCE COMPANY, INC.,

                             Petitioner,
                                                               No. 20-MC-242 (RA)
                        v.
                                                                      ORDER
 BLACKBIRD PRODUCT GROUPS, LLC,

                             Respondent.


 RONNIE ABRAMS, United States District Judge:

         On June 28, 2020, Plaintiff Hiscox Insurance Company filed a motion with this Court,

 seeking an order quashing a subpoena issued to it by Defendant Blackbird Product Groups, LLC

 in connection with an underlying proceeding pending in the District Court for the Western

 District of Missouri, Travis Duncan v. Blackbird Products Group, LLC, No. 17-CV-3404, the

 underlying action. According to the affidavit of service, filed on the docket on July 15,

 Plaintiff’s motion and supporting papers were served on Defendant on July 7. See Dkt. 7.

         Defendant shall respond to Plaintiff’s motion no later than July 31, 2020. Plaintiff’s

 reply, if any, may be filed no later than August 14, 2020.

 SO ORDERED.

Dated:     July 16, 2020
           New York, New York

                                                  Ronnie Abrams
                                                  United States District Judge
